DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Laine on 2/10/2021.

The application has been amended as follows: 
	Claims 4, 10, 13-17, and 23-25 have been rejoined.
	Claim 1, line 1, the phrase “A prosthetic device” has been replaced with the following language --A partially spherical prosthetic device--

Claim 3, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
Claim 4, line 3, the phrase “the prosthetic device” has been replaced with the following language --the partially spherical prosthetic device--
Claim 5, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
Claim 5, lines 2-3, the phrase “through the prosthetic device” has been replaced with the following language --through the partially spherical prosthetic device--
	Claim 9, line 1, the phrase “A prosthetic device” has been replaced with the following language --A partially spherical prosthetic device--
	Claim 9, line 12, after the phrase “the interior edge,” the following language has been added --wherein the acute angle extends over an entirety of the first length,--
	Claim 9, line 16, after the phrase “the interior edge,” the following language has been added --wherein the right angle extends over an entirety of the second length,--
	Claim 10, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
	Claim 12, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
	Claim 13, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--

	Claim 15, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
	Claim 16, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
	Claim 17, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
Claim 17, line 3, the phrase “insertable into the prosthetic device” has been replaced with the following language --insertable into the partially spherical prosthetic device--
Claim 23, line 2, the phrase “the prosthetic device” has been replaced with the following language --the partially spherical prosthetic device--
Claim 23, line 3, the phrase “the prosthetic device” has been replaced with the following language --the partially spherical prosthetic device--
	The language of claim 24 has been replaced with the following -- The system of claim 23, wherein the insert is receivable in the partially spherical prosthetic device in a first orientation relative to the partially spherical prosthetic device and not receivable in the partially spherical prosthetic device in a second orientation orthogonal to the first orientation.--
Claim 25, line 2, the phrase “the prosthetic device” has been replaced with the following language --the partially spherical prosthetic device--
Claim 25, line 3, the phrase “the prosthetic device” has been replaced with the following language --the partially spherical prosthetic device--
 The partially spherical prosthetic device of claim 1, wherein the second length of the second curved edge portion is longer than the first length of the first curved edge portion.--
	Claim 27, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
Claim 28, line 1, the phrase “The prosthetic device” has been replaced with the following language --The partially spherical prosthetic device--
	Claim 29, line 1, the phrase “A prosthetic device” has been replaced with the following language --A partially spherical prosthetic device--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANN SCHILLINGER/Primary Examiner, Art Unit 3774